Citation Nr: 1743928	
Decision Date: 09/13/17    Archive Date: 10/10/17

DOCKET NO.  13-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle condition.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to an initial rating in excess of 70 percent for psychotic disorder, not otherwise specified (hereinafter "psychotic disorder").

4. Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected psychotic disorder.

5. Entitlement to an effective date prior to January 8, 2010 for the grant of service connection for psychotic disorder.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1994 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2011 rating decision denied the claims of entitlement to service connection for left and right ankle conditions.  The April 2013 rating decision granted entitlement to service connection for an acquired psychotic disorder, not otherwise specified, and assigned a 70 percent rating effective January 8, 2010; the Veteran appealed the initial rating and effective date assigned.  The April 2013 rating decision also denied entitlement to a TDIU.    

The Board notes that the Veteran has been in receipt of a 100 percent rating for his psychotic disorder due to hospitalization over 21 days from February 16, 2017.  
As a 100 percent rating is the maximum payable, the period from February 16, 2017 is not for consideration in this appeal.  

The Veteran originally requested a Board hearing in his April 2013 and June 2015 substantive appeals, but withdrew those requests in July 2016.  No other hearing request remains pending.  

In August 2014, the Veteran, through his then-representative, requested that his case be advanced on the docket due to severe financial hardship and submitted supporting documentation.  The motion to advance the case on the docket is granted.  38 U.S.C.S. § 7107 (a)(2) (LexisNexis 2017); 38 C.F.R. § 20.900 (c) (2017).

In November 2016, the Veteran, through his then-representative, submitted additional medical evidence and enclosed a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R.        § 20.800 (2017).  To the extent that other evidence has been added to the claims file following the last statements of the case, such is not pertinent to the earlier effective date issue being denied in this decision.  Additionally, as the left and right ankle claims are being withdrawn and entitlement to a TDIU is being granted in full, in satisfaction of the increased initial rating issue on appeal per the Veteran's request, referral to the RO is not required.  

The Board notes that the Veteran was previously represented by attorney R. J. B. 
in this appeal; however, in August 2017, the attorney submitted a motion to withdraw as the Veteran's representative.  The motion also showed the Veteran was informed of the withdrawal request.  The Board notes that a review of the attorney's motion shows that there is good cause for the request.  Therefore, attorney R. J. B.'s  motion to withdraw as the Veteran's representative IS GRANTED.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's psychotic disorder has precluded him from securing or following a substantially gainful occupation since January 8, 2010.

2. A November 1995 rating decision denied the claim of entitlement to service connection for a psychiatric disorder.  The Veteran did not submit new and material evidence or file an appeal within the one year appeal period.  Thus, the decision became final.  Requests to reopen the claim were denied in August 1996 and August 2002 rating decisions.  The Veteran did not submit new and material evidence or file an appeal within the one year appeal period.  Thus, these decisions became final as well.   

3. Following the last final denial in August 2002, a claim to reopen was not received until January 2010.  

4. In November 2016, prior to the promulgation of a decision by the Board, the Veteran's representative submitted correspondence stating that the Veteran wished to withdraw from appellate review his claims of entitlement to service connection for a left ankle condition and for a right ankle condition, and to withdraw from appellate review his claim of entitlement to an increased initial rating for his psychotic disorder, contingent on a grant of entitlement to a TDIU.  


CONCLUSIONS OF LAW

1. The criteria for a TDIU have been met since January 8, 2010.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

2. An effective date prior to January 8, 2010, for the grant of service connection for psychotic disorder is not warranted.  38 U.S.C.S. § 5110 (LexisNexis 2017); 38 C.F.R. § 3.400 (2017).

3. The criteria for withdrawal of the claim of entitlement to service connection for a left ankle condition have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2017).

4. The criteria for withdrawal of the claim of entitlement to service connection for a right ankle condition have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2017).

5. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 70 percent for psychotic disorder have been met.  38 U.S.C.S.                            § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Veteran meets the schedular requirements for a TDIU from January 8, 2010, as his psychotic disorder is rated at 70 percent disabling.  After review of the record, the Board finds that the criteria for a TDIU have been met as of that date.   

The evidence of record reflects that the Veteran's employment has repeatedly been terminated due to workplace arguments.  On his February 2011 TDIU application, the Veteran reported that his last full time employer was the U.S. Postal Service; that employment ended in July 2007.  He also stated on his application that he became too disabled to work due to his psychotic disorder in January 2010.  In a November 2016 statement, the Veteran further explained that he held four different positions from January 2008 to March 2011: security guard from January 2008 to September 2008, warehouse clerk from January 2009 to September 2009, unspecified position at a food company from January 2010 to December 2010, and cashier from January 2011 to March 2011.  He reported that he was terminated from each position due to arguing with his employers or angrily complaining to them.  He then worked from February 2014 to March 2014 as a valet, but was terminated for crashing a vehicle.  

The Board finds the Veteran's reporting as to his terminations to be credible in light of the serious symptoms reflected in his private and VA treatment records, including persistent delusions and hallucinations, paranoia, suicidal/homicidal ideation, and isolation.  In January 2010, he reported being laid off due to conduct problems.  The Veteran reported suicidal/homicidal ideation at that time, and his 
Global Assessment of Functioning (GAF) range was assessed as 35-50.  He also reported paranoid feelings, a symptom noted throughout the appeal period, including during treatment in February 2011, May 2014, August 2014, and September 2014.  Specifically, the Veteran reported in August 2014 that he was being followed by "masons" and "dark shadows," and incorporated the mental health clinician into his paranoia.  In September 2014 he stated that he was being watched by "Santeria."  Delusions were noted in March 2010 and June 2010, where the Veteran had thoughts of being in contact with extraterrestrials, as well as in May 2014 and May 2015.  In May 2015 the Veteran reported auditory hallucinations.  He also consistently described anger issues, including at authority figures, stating in February 2011 that he isolates himself so he will not "explode" when he becomes angry; he was assessed with a GAF score of 55 at that time.  In June 2014 he stated that he could not concentrate on any tasks due to his anger toward authority figures, and in September 2014 remarked that he "might do anything out of rage when angry."  He also reported suicidal ideation in May 2014 and September 2014.  Although some improvement was noted in 2015 and 2016, he reported during those years that he consistently isolates, often sleeping from 11:00pm to 4:00pm the next day, and that he becomes overwhelmed with a schedule of community service and Alcoholics Anonymous meetings.  Treatment records also note that the Veteran was hospitalized for mental health issues from May 9, 2014 to May 15, 2014 and from September 2, 2014 to September 12, 2014.  The Veteran was reported as being domiciled in April 2016.  During his inpatient treatment, he reported that he was happy that he was there and felt safe.  

Similar symptoms were recognized by the December 2012 VA examiner.  The Veteran reported to the examiner that he lost his job because his documents were falsified, and that he was being followed by the Federal Bureau of Investigation.  He reported hearing voices, which he described as like premonitions.  The examiner noted symptoms including persistent delusions or hallucinations, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances, including a work or worklike setting.  She reported that the Veteran's psychotic disorder causes occupational and social impairment with deficiencies in most areas, and she assigned a GAF score of 50.

Although the VA examiner did not render an employability opinion, in October 2016, C. Y., a private vocational expert, concluded that the Veteran's feelings of persecution and verbal hallucinations would render him unable to work.  In rendering that assessment, C. Y. explained that he interviewed the Veteran who again reported feeling like a "marked man," and that he received unfair treatment at the Post Office.  The Veteran admitted to crying spells and isolating, and stated that he still hears voices and has difficulty focusing, communicating and sleeping.  

The Veteran's VA vocational rehabilitation records reflect that his program was terminated due to a legal situation.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since January 8, 2010 he has been unable to secure and follow a substantially gainful occupation by reason of his service-connected psychotic disorder.  In making this determination, the Board has considered the Veteran's level of education, his employment history, and his level of disability due to the psychotic disorder.  Given the serious psychiatric symptoms noted by the mental health clinicians and vocational expert, including persistent delusions and hallucinations, paranoia, suicidal/homicidal ideation, and isolation, and the Veteran's history of employment terminations due to interpersonal conflicts, the Board finds that the effects of his psychotic disorder make it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In making this finding, the Board also credits the evaluation of the functional effects of the Veteran's psychotic disorder rendered by C. Y., as it was produced after reviewing the claims file and interviewing the  
Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no opinion of record to the contrary.    

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran has been unemployable due to the effects of his psychotic disorder since January 8, 2010.  See 38 U.S.C.S. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Therefore, entitlement to a TDIU is granted, effective January 8, 2010.
II. Earlier Effective Date

Aside from filing his notice of disagreement as to the effective date assigned and 
pursuing the instant appeal, the Veteran has not made any statements explaining why he believes that an earlier effective date for the grant of service connection for psychotic disorder is warranted.  In fact, in his November 2016 brief, the Veteran, through his representative, requested that the Board decide this issue based on the evidence of record.  

The effective date for the award of service connection based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.S. § 5110; 38 C.F.R. § 3.400(r).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

Looking at the procedural history of this claim, the Board notes that the claim of 
entitlement to service connection for a psychiatric disorder was first denied in a November 1995 rating decision.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.S. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Requests to reopen the claim were thereafter denied in August 1996 and August 2002 rating decisions.  New and material evidence was not received within a year of notice of either decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal as to either decision and they became final.  38 U.S.C.S. § 7105; 38 C.F.R.     §§ 20.302, 20.1103. 

Since the August 2002 denial, the record reveals no communication from the Veteran, on any matter, until January 8, 2010, the date of the Veteran's claim to reopen his psychiatric disorder claim.

Therefore, the Board finds that the Veteran's claim to reopen his claim of entitlement to service connection for a psychiatric disorder was not received until January 8, 2010.  Thus, as the earliest effective date possible under law for the grant of service connection for psychotic disorder is January 8, 2010, the claim of entitlement to an earlier effective date must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-54 (1990).

III. Withdrawal of Claims

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In November 2016, the Veteran, through his representative, submitted correspondence stating that he wished to withdraw his appeal as to the issues of entitlement to service connection for a left ankle condition and a right ankle condition.  In that correspondence, the Veteran stated that he requested entitlement to a TDIU, or alternatively, entitlement to an initial 100 percent rating for his service-connected psychotic disorder.  As the Board has granted entitlement to a TDIU due to the psychotic disorder in this decision, the Board finds that the November 2016 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to service connection for a left ankle condition, a right ankle condition, and entitlement to an initial rating in excess of 70 percent for psychotic disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2017).  As the pertinent criteria for withdrawal of the issues of entitlement to service connection for a left ankle condition, a right ankle condition, and entitlement to an initial rating in excess of 70 percent for psychotic disorder have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.


ORDER


Effective January 8, 2010, a total disability rating based on individual unemployability due to service-connected psychotic disorder is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an effective date earlier than January 8, 2010 for the grant of service connection for psychotic disorder is denied. 

The appeal as to the issue of entitlement to service connection for a left ankle condition is dismissed.

The appeal as to the issue of entitlement to service connection for a right ankle condition is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 70 percent for psychotic disorder is dismissed.





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


